*18The opinion of the court was delivered by
Rowell, J.
The old Rutland Cornet Band was an organization by voluntary association; and when in October, 1882, it divided into two factions, one faction, to which the defendant belonged, with outside parties, forming a new organization under the name of Hatch’s Military Band, and the other faction, to which the plaintiffs belonged, with other outside parties, forming another organization under the old name of The Rutland Cornet Band, both of the new organizations adopting new constitutions and by-laws, and neither of them any longer acting under the constitution and by-laws of the old band,— that organization was thereby abandoned and disorganized, and thenceforth ceased to exist; and whatever authority these plaintiffs had as trustees thereof, ceased with it, as it could not continue beyond the life of the body that conferred it. It is like the death of a natural person, which revokes all authority given to his agent that is riot coupled with an interest. The same is true of the death or dissolution of a corporation. Angell & Ames Corp. § 289. And the reason is, that there is no master to serve.
Nor did the new cornet band succeed to the property of the old band, any more than a new partnership, composed partly of some of the members of an old partnership and partly of new members, would succeed to the property of the old firm. No right of succession exists in such cases, and cannot from the very nature, of the thing ; and in this case less than a majority of the old band are members of the new cornet band.
Hence it follows, that at the time of the commencement of this suit, the plaintiffs, who had never had manual possession of the property in question, had no greater right in the common property than their former associates had, but all were tenants in common thereof, and one tenant in common cannot maintain replevin against his co-tenant for the *19possession of the common property, because one has as much right to its possession as the other, unless there be some agreement to the contrary.
Judgment affirmed.